UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 24, 2013 TRI-COUNTY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 0-18279 52-1652138 (State or other Jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3035 Leonardtown Road, Waldorf, Maryland 20601 (Address of principal executive offices) (301) 645-5601 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Information On September 24, 2013, Tri-County Financial Corporation (the “Company”) announced the commencement of an underwritten public offering of 1,400,000 shares of its common stock. The underwriters will be granted a 30-day option to purchase up to an additional 15% of the shares sold to cover over-allotments, if any. The press release announcing the stock offering is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits Exhibits NumberDescription 99.1Press Release dated September 24, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 24, 2013 By: /s/William J. Pasenelli William J. Pasenelli President and Chief Financial Officer
